Turney, C. J.
On 4th May, 1884, defendant in error, a mulatto, purchased of plaintiff in error a ticket over its road from Woodstock to Memphis, a distance of ten miles. She passed through the front car to the platform, where she was stopped by the conductor and told to take a seat in the front car. She refused to give up her ticket unless allowed a seat in the rear car. The conductor told her he would have to put her off. The train was stopped at about 400 yards, when she was politely assisted from the car by a colored porter. She left the train of her own accord because not allowed to pass within the rear car. Persons of either sex were allowed in the front car without regard to color or race. She says she saw one person smoking in that car, and that it was filled with' tobacco smoke; while another passenger says there was no one smoking, nor was there any tobacco smoke. There were only six passengers in *615the front car, one of them a woman. The rear car was set apart for white ladies and their gentlemen attendants.
The two coaches were alike in every respect as to comfort, convenience, and safety; were furnished and equipped alike, and with like accommodations.
We know of no rule that requires railroad companies to yield to the disposition of passengers to arbitrarily determine as to the coach in which they take passage. The conduct of the plaintiff below was upon an idea without the slightest reason. Having offered, as the statute provides, “accommodations equal in all respects in comfort and convenience to the first-class cars on the train, and subject to the rules governing other first-class cars,” the company had done all that could rightfully be demanded.
We think it is evident that the purpose of the defendant in error was to' harrass with a view to this suit, and that her persistence was not in good faith to obtain a comfortable seat for the short ride.
Judgment reversed, and judgment here for plaintiff in error.